Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Poland on 8/31/17. It is noted, however, that applicant has not filed a certified copy of the P.422714 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the valve seat and O-ring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "31" have both been used to designate the HP port.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprising” (line 1) is improper language for an abstract.  Examiner suggests amending to read –including--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “a profiled body, equipped with” (line 2) is unclear as it is not known if Applicant is missing language after the term ‘equipped with’, if Applicant is intending to set forth that the profiled body includes the medium pressure LP ports set forth in line 3, or if it includes the ports in line 3 and additional structure further down in the claim.  It is not clear what elements comprise or are a part of the profiled body.  Examiner suggests amending to set forth clearly what elements are part of or comprise the profiled body by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “medium pressure LP ports” (line 3 and line 8) is unclear as it is not known what is meant by ‘medium pressure LP’.  The abbreviation LP based on the state of the art would appear to stand for ‘low pressure’.  It is not known what is meant by a ‘medium pressure LP’.
Claim 1 recites the limitation "the axis of a body" in line 4.  There is insufficient antecedent basis for this limitation in the claim, in particular ‘the axis’ as a body does not inherently have an axis.
	Regarding claim 1, the language “where inside of it” (line 4) is unclear as it is not known what the term ‘it’ is referring to; if it is referring to the high pressure HP ports or the body.
	Regarding claim 1, the language “along its axis there is” (line 5) is unclear as it is not known if Applicant is missing language after the term ‘there is’, if Applicant is intending to set forth that a set of valves and diaphragms are along the axis (line 6), or if it includes these valves and diaphragms and additional structure further down in the claim.  It is not clear what elements comprise or are located along its axis.  Examiner suggests amending to set forth clearly what elements are along its axis by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
	Regarding claim 1, the language “an antifreeze unit of a cylindrical swivel turret” (line 7) is unclear in light of the disclosure as the disclosure sets forth that the antifreeze unit (including membrane 10) is housed in/connected to the profiled body 1 and not part of the cylindrical swivel turret (element 2 Fig. 1 and 5 for example).  It is unclear if Applicant is intending for the antifreeze unit to be positively part of the swivel turret or if this is incorrect language based on the disclosure which sets forth that this antifreeze unit is connected to the profiled body and is not a part of, or comprises part of, the swivel turret.
Regarding claim 1, the language “swivel turret equipped with” (line 7) is unclear as it is not known if Applicant is missing language after the term ‘equipped with’, if Applicant is intending to set forth that the swivel turret includes medium pressure LP ports set forth in line 8, or if it includes the ports in line 8 and additional structure further down in the claim.  It is not clear what elements comprise or are a part of the swivel turret.  Examiner suggests amending to set forth clearly what elements are part of or comprise the swivel turret by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “cylinder connector, equipped with” (line 9) is unclear as it is not known if Applicant is missing language after the term ‘equipped with’, if Applicant is intending to set forth that the cylinder connector includes the connector sleeve set forth in line 9, or if it includes the sleeve in line 9 and additional structure further down in the claim.  It is not clear what elements comprise or are a part of the cylinder connector.  Examiner suggests amending to set forth clearly what elements are part of or comprise the cylinder connector by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “connector sleeve with” (line 10) is unclear as it is not known if Applicant is missing language after the term ‘with’, if Applicant is intending to set forth that the connector sleeve includes the cone filter set forth in line 11, or if it includes the cone filter in line 11 and additional structure further down in the claim.  It is not clear what elements comprise or are a part of the connector sleeve.  Examiner suggests amending to set forth clearly what elements are part of or comprise the connector sleeve by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “cylinder connector screw sealed with each other” (line 13) is unclear as it is not known what element the cylinder connector screw is being sealed with.
Regarding claim 1, the language “cylinder connector screw … with” (line 13) is unclear as it is not known if Applicant is missing language after the term ‘with’ or if Applicant is intending to set forth that the connector screw includes the o-rings set forth in line 14.  It is not clear what elements comprise or are a part of the connector screw.  Examiner suggests amending to set forth clearly what elements are part of or comprise the connector screw by utilizing a clause without line breaks which cause confusion as to what claimed elements are main components of the first-stage diving regulator or which are subcomponents to other elements set forth in the claim.
Regarding claim 1, the language “whereas it axis is perpendicular” (line 15) and in particular the term ‘whereas it’ is unclear as it is not known what element Applicant is intending to refer to with this term.  Examiner suggests amending to use the term ‘wherein’ instead of whereas and to positively set forth what element the term ‘it’ is referring to.
Regarding claim 2, the language “the swivel turret is equipped with at least one medium pressure LP port” (line 1-2) is unclear as claim 1 line 8 sets forth plural medium pressure LP ports and it is thus unclear if Applicant is intending to claim at least one, or plural LP ports on the swivel turret.  Examiner suggests amending to read –the swivel turret is equipped with medium pressure LP ports--.
Regarding claim 2, the language “medium pressure LP port” (line 2) is unclear as it is not known what is meant by ‘medium pressure LP’.  The abbreviation LP based on the state of the art would appear to stand for ‘low pressure’.  It is not known what is meant by a ‘medium pressure LP’.
Regarding claim 2, the phrase "preferably" (line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the language “in three medium pressure LP ports” (line 2) is unclear as it is not known what is meant by this phrase, in particular with the use of the term ‘in’ in this context.
	Regarding claim 2, the language “medium pressure LP hose” (line 3) is unclear as it is not known what is meant by ‘medium pressure LP’.  The abbreviation LP based on the state of the art would appear to stand for ‘low pressure’.  It is not known what is meant by a ‘medium pressure LP’.
	Regarding claim 3,  the phrase "preferably" (line 2 and 3, two instances) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 4 is rejected based on dependency on a rejected claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-3 are also allowable if rewritten or amended to overcome the 112b rejections set forth above.
Claim 4 is objected to as being dependent upon a rejected based claim, but would be allowable with the correction of the above discussed 112b rejections.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, a first-stage diving regulator including a profiled body equipped with medium pressure LP ports and high pressure HP ports arranged at an angle to the axis of the body, inside of the body and along its axis there is a set of valves and diaphragms and an antifreeze unit of a cylinder swivel turret equipped with medium pressure LP ports arranged at an angle to a turret axis of rotation and to a cylinder connector equipped with a cylinder connector sleeve with a cone filter, a cylinder connector knob and cylinder connector screw sealed with each other with o-rings, wherein the axis is perpendicular to the body axis, the turret axis of rotation and axis of the cylinder connector laying in the same plane characterized in that the axis of rotation of the swivel turret is perpendicular to the body axis as set forth in independent claim 1.
The closets prior art references of record are: Schuler (5,379,761), Ferguson (5,176,169), Noceti (2013/0228240), Kazunori (JP 2000-255489), Shamlian et al. (4,219,017), Noceti (EP 2,636,429), Garofalo (EP 2,489,587), Duchesne et al. (4,396,032), Contreras (4,015,630), and Christianson (3,799,189).
While the above mentioned prior art references of record are related to the claimed first-stage diving regulator, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schuler (5,379,761), Ferguson (5,176,169), Noceti (2013/0228240), Kazunori (JP 2000-255489), Shamlian et al. (4,219,017), Noceti (EP 2,636,429), Garofalo (EP 2,489,587), Duchesne et al. (4,396,032), Contreras (4,015,630), and Christianson (3,799,189) are all directed towards first-stage diving regulators related to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785